Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed January 10, 2022, claims 1, 3, 19, 20, were amended and claims 21-22 are newly added. Claims 21-22 are unexamined claims.

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claim 1 changes the scope of the claims, by adding the following limitation, in lines 3-7, "… for each locator beacon, identifying any connected terminals and acquiring the number of connected terminals, determining a target equipment based on the number of connected terminals”, changing the scope of the claims. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Ferreira (US Pub No.: 2021/0204088 – Figs. 2, Fig.4, para. 0013, 0016, 0020, 0026),  Sahadi (US Pub. No.:2016/03237008 – Fig.7, para. 0026-0035), and  Chen et al. (US Pub. No.: 2020/0166932) -see Fig.1-6, para. 0014-0016, 0057-0058, 0065-0078 (previously used) . The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1-2, 5-12,  and 19-20 are rejected under 35 U.S.C. 112 (b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 has been amended to recite in lines 3-4, “for each locator beacon, identifying any connected terminals and acquiring the number of connected terminals”. It is unclear whether / how the method “identify any connected terminals” and also, it is unclear whether / how the method “acquire the number of connected terminals”.
It is also unclear as to what is meant by “locator beacon”.
It is also unclear as to what is meant by “any connected terminals”, connected to what?.

Claim 1 has been amended to recite in lines 5-6, “determining a target equipment based on the number of connected terminals”. It is unclear whether / how the method “determine a target equipment” based on the number of connected terminals.

Claims 2, 5-12 and 19-20 are also rejected since they are dependent on the independent claim 1 as set forth above.


Claim Objections
Claims 19-22 are objected to because of the following informalities:  
Claim 19 has been amended to recites “A control device for equipment, comprising a memory storing program instructions, and a processor configured to execute the program instructions, wherein upon execution of the program instruction, the processor causes the control device to perform the method according to claim 1. For clarification, it is recommended to add the limitations of claim 1 into claim 19.  
Claim 20 has been amended to recites “A refrigerator, comprising: the control device for equipment according to claim 19”. For clarification, it is recommended to add the limitations of claim 19 into claim 20.  

New claim 21 recites “A control device for equipment, comprising a memory storing program instructions, and a processor configured to execute the program instructions, wherein upon execution of the program instruction, the processor causes the control device to perform the method according to claim 3”. For clarification, it is recommended to add the limitations of claim 3 into claim 21.  

New claim 22 recites “ A refrigerator, comprising: the control device for equipment according to claim 21”. For clarification, it is recommended to add the limitations of claim 21 into claim 22.  

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469